 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17                        THE UNITED STATES DISTRICT COURT FOR
18                        THE WESTERN DISTRICT OF WASHINGTON
19
20    LONE STAR TARGETED
21    ADVERTISING, LLC,                                 No. C19-154 RSM
22
23                           Plaintiff,                 STIPULATED MOTION AND ORDER TO
24                                                      EXTEND CERTAIN DEADLINES
25           v.
26
27    POINT-IT!, INC.
28
29                           Defendant.
30
31
32          The Parties, by and through their attorneys of record, hereby file this stipulated
33
34   motion seeking an extension of the deadline for Defendant to Answer the Complaint,
35
36   exchange initial disclosures and file a Joint Status Report.
37
38          Plaintiff served Defendant with an amended complaint for patent infringement on
39
40   March 20, 2019. Plaintiff is currently negotiating a settlement with a non-party that would
41
42   include an agreement to dismiss this case. Although Plaintiff and the non-party have made
43
44   significant progress, additional time is required to finalize an agreement. The Parties
45
46   therefore seek an extension of three additional weeks to allow for further negotiations.
47


                                                                                 Peterson Baker PS
     STIPULATED MOTION AND ORDER TO                                     110 Prefontaine Place South, Suite 304
     EXTEND ANSWER DEADLINE                                                      Seattle, WA 98104
     (2:19-CV-0154) – 1                                                          Tel. 206-257-3367
                                                                                 Fax 206-257-3371
 1
 2          The Parties therefore respectfully request that all current deadlines in this case be
 3
 4   extended by three weeks as shown in the table below. The Parties expect this will be the last
 5
 6   request to extend the Answer deadline.
 7
 8
 9    Deadline                                       Date
10
11    Answer or respond to Complaint                 June 19, 2019
12
13    Initial Disclosures                            June 19, 2019
14
15    Joint Status Report                            June 26, 2019
16
17    DATED this 29th day of May 2019.                   PETERSON BAKER PS
18
19
20                                                       By: /s/ Tyler C. Peterson
21                                                       Tyler C. Peterson, WSBA No. 39816
22                                                       PETERSON BAKER PS
23                                                       110 Prefontaine Place South, Suite 304
24                                                       Seattle, WA 98104
25                                                       Ph: 206-257-3367
26                                                       Email: tyler@petersonbakerlaw.com
27
28                                                       Attorneys for Defendants
29
30                                                       By /s/ John A. Lee (with permission)
31                                                       John A. Lee, WSBA No. 35,550
32                                                       jlee@banishlaw.com
33                                                       Banie & Ishimoto LLP
34                                                       3705 Haven Ave., #137
35                                                       Menlo Park, CA 94025
36                                                       T: 650.241.2774
37                                                       F: 650.241.2770
38
39                                                       Attorney for Plaintiff
40                                                       Lone Star Targeted Advertising, LLC
41
42
43
44
45
46
47


                                                                                  Peterson Baker PS
     STIPULATED MOTION AND ORDER TO                                      110 Prefontaine Place South, Suite 304
     EXTEND ANSWER DEADLINE                                                       Seattle, WA 98104
     (2:19-CV-0154) – 2                                                           Tel. 206-257-3367
                                                                                  Fax 206-257-3371
 1
 2                                             ORDER
 3
 4          Based on the foregoing, IT IS SO ORDERED that the deadlines in this case are
 5
 6   adjusted as follows:
 7
 8
 9
10    Deadline                                    Date
11
12    Answer or respond to Complaint              June 19, 2019
13
14    Initial Disclosures                         June 19, 2019
15
16    Joint Status Report                         June 26, 2019
17
18
19
20          DATED this 29th day of May 2019.
21
22
23
24
25
                                                A
                                                RICARDO S. MARTINEZ
26                                              CHIEF UNITED STATES DISTRICT JUDGE
27
28
29
30    Presented by:
31
32
33    PETERSON BAKER PS
34
35
36    By: /s/ Tyler C. Peterson
37    Tyler C. Peterson, WSBA No. 39816
38    PETERSON BAKER PS
39    110 Prefontaine Place South, Suite 304
40    Seattle, WA 98104
41    Ph: 206-257-3367
42    Email: tyler@petersonbakerlaw.com
43
44    Attorneys for Defendant
45
46
47


                                                                            Peterson Baker PS
     STIPULATED MOTION AND ORDER TO                                110 Prefontaine Place South, Suite 304
     EXTEND ANSWER DEADLINE                                                 Seattle, WA 98104
     (2:19-CV-0154) – 3                                                     Tel. 206-257-3367
                                                                            Fax 206-257-3371
